 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          SARA M. BARKER individually and
          on behalf of all others similarly
 8
          situated,
 9                               Plaintiff,
                                                            C18-1470 TSZ
10             v.
                                                            MINUTE ORDER
11        THRIVE CAUSEMETICS, INC., a
          Delaware corporation; and KARISSA
12        BODNAR, an individual,
13                               Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
             (1)     Defendant Karissa Bodnar’s Motion to Dismiss, docket no. 11, is DENIED.
16
     Plaintiff has alleged that Defendant Bodnar personally engaged in unfair and deceptive
     conduct by making allegedly misleading and deceptive statements regarding Defendant
17
     Thrive Causemetic’s charitable activities. Complaint, docket no. 1-2, ¶ 5.6. Plaintiff also
     alleges that Defendant Bodnar’s conduct caused her injury. Id. ¶¶ 6.5, 7.5. Reliance is
18
     not the only way to demonstrate causation under the Consumer Protection Act. Indoor
     Billboard / Washington, Inc. v. Integra Telecom of Washington, Inc., 162 Wn.2d 59, 82-
19
     85 (2007); see also Panag v. Farmers Ins. Co. of Washington, 166 Wash.2d 27, 58 n.15,
     204 P.3d 885 (2009). Taking the allegations as true, Plaintiff has alleged facts sufficient
20
     to “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
     678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
21

22

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 17th day of December, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
